     Case: 1:20-cv-03193 Document #: 7 Filed: 08/25/20 Page 1 of 2 PageID #:150



                          IN THE UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF ILLINOIS



NITETEK LICENSING LLC,

             Plaintiff,
                                                           Civil Action No.: 1:20-cv-03193
               v.

 HMS INDUSTRIAL NETWORKS INC.,

             Defendant.




            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff Nitetek Licensing LLC, (“Plaintiff”), by and through its undersigned attorney,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby voluntarily dismisses all claims in this action

without prejudice against Defendant HMS Industrial Networks, Inc. (“Defendant”). Prior to the

filing of this notice, Defendant has not filed an answer or a motion for summary judgment.

        Dated: August 25, 2020                Respectfully submitted,

                                              ANDREOU & CASSON, LTD.

                                              /s/_Luke A. Casson__________
                                              Luke A. Casson
                                              Andreou & Casson, Ltd.
                                              661 West Lake St., Suite 2N
                                              Chicago, Illinois 60661
                                              P: 312.935.2000
                                              F: 312.935.2001
                                              Email: lcasson@andeou-casson.com
     Case: 1:20-cv-03193 Document #: 7 Filed: 08/25/20 Page 2 of 2 PageID #:151




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this day a true and correct copy of the foregoing document was

filed electronically. As such, this document was served on all counsel who are deemed to have

consented to electronic service.

       .

                                           /s/_Luke A. Casson__________
                                           Luke A. Casson
